Citation Nr: 1028353	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2007 and January 2009 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The November 2007 rating decision denied 
service connection for hearing loss and the January 2009 rating 
decision denied service connection for tinnitus.  

In May 2010, the Veteran and his spouse testified at a video 
conference hearing at the RO before the undersigned Veterans Law 
Judge sitting in Washington, DC.  A transcript of their testimony 
is associated with the claims file.  


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's 
hearing loss is a result of in-service noise exposure.

2.  The competent and lay evidence of record establishes that it 
is at least as likely as not that the Veteran's tinnitus is the 
result of in-service acoustic trauma.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, bilateral hearing 
loss was incurred in service.  38 U.S.C.A. §§ 1131, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

2.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1131, 7104 (West 2002); 38 
C.F.R. § 3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grant of service connection for bilateral hearing loss and 
tinnitus constitutes a complete grant of the benefits sought on 
appeal with respect to those issues.  As such, any defect with 
regard to VA's duty to notify and assist the Veteran with the 
development of his claim is harmless error, and no further 
discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for hearing loss and 
tinnitus.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as hearing loss (an 
organic disease of the nervous system) to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 
C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's DD Form 214 shows that the Veteran's MOS was that 
of automatic flight control system specialist.  This is 
consistent with the Veteran's reports of noise exposure to jet 
engine noise.

Service treatment records (STRs) are negative for complaints of 
or treatment for hearing loss.  Audiograms at the time of entry 
into service in May 1964 and at the time of discharge in July 
1968 essentially showed little change in the Veteran's hearing 
during service, with normal hearing throughout.  

The Veteran filed his original claim of service connection for 
hearing loss in August 2007.  At an October 2007 VA examination 
provided in conjunction with the Veteran's claim of service 
connection, the examiner noted a current diagnosis of hearing 
loss (mild sloping to moderate sensorineural hearing loss in the 
right ear at 4000 Hz to 8000Hz and mild sloping to moderate 
sensorineural hearing loss at 250Hz to 8000Hz in the left ear) 
with audiogram recording pure tone thresholds, in decibels, as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
25
40
LEFT
30
30
45
55
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

However, the examiner opined that the Veteran's hearing loss was 
not likely the result of military noise exposure.  The examiner 
reasoned that hearing was normal at entry into service and at 
discharge from service, and there was no significant threshold 
shift in either ear from 1964 to 1968.  

In support of his claim of service connection, the Veteran 
submitted a private audiologic evaluation report from July 2008.  
The Board Certified Audiologist recorded an audiogram similar to 
that of the VA examiner in October 2007.  Test results showed a 
slight, gently sloping to mild, high-frequency sensorineural 
hearing loss at the right ear.  Left ear results showed a mild, 
sloping to moderate at 4000 Hz, rising to mild at 8000Hz, 
sensorineural hearing loss.  Speech recognitions scores were 
excellent.  

The private audiologist also noted that the Veteran complained of 
constant tinnitus, which reportedly began during military 
service, as well as difficulty understanding conversational 
speech, particularly in complicated acoustic environments.  The 
Veteran's self-reported history of significant military noise 
exposure was noted by the examiner.  

Based on the Veteran's report, the examiner opined that it was as 
likely as not that the Veteran's hearing loss was the result of 
noise exposure sustained while on active duty.  The examiner also 
opined that because tinnitus was often a precursor to the 
appearance of quantifiable hearing loss that was sustained 
secondary to noise exposure, it was likely that flight line noise 
exposure was a contributor to the tinnitus.  

In a July 2009 VA opinion, the same VA examiner opined that the 
Veteran's tinnitus was not related to military service.  

At his video conference before the undersigned in May 2010, the 
Veteran testified that his duties in the Air Force exposed him to 
significant noise.  Specifically, the Veteran testified that he 
was a flight control specialist for three years and his duties 
included maintaining the auto control systems on airplanes, 
without ear protection.  The Veteran was also exposed to jet 
engine noise from planes taking off from the airstrip right next 
to the flight control area where he worked on the planes.  He 
worked on B-58 planes with four J79 engines.  The Veteran also 
testified that he was exposed to loud gunfire from the firing 
range on a regular basis.  

The Veteran testified that he would have temporary periods of 
hearing loss and tinnitus during service, after acoustic trauma, 
and then noticed a gradual decrease in his hearing and occasional 
tinnitus shortly after discharge from service, but did not seek 
treatment right away because it did not bother him at that time.  

The Veteran's spouse also testified that she recalled the Veteran 
complaining of intermittent tinnitus during service, and noticed 
a gradual decrease in the Veteran's hearing since service.  

In sum, the evidence for and against service connection for 
hearing loss and tinnitus is in equipoise; that is, the evidence 
demonstrating that the Veteran's hearing loss and tinnitus are 
related to in-service noise exposure is equally weighted against 
the evidence demonstrating other etiology.  The evidence in 
support of the Veteran's claim includes a history of excessive 
noise exposure in service as a result of jet engine noise, with 
no evidence of post-service exposure to noise, either 
occupationally or recreationally.  Additionally, the evidence in 
support of the Veteran's claim also includes a private opinion 
linking the Veteran's hearing loss and tinnitus to his 
corroborated history of noise exposure.  Weighing against the 
Veteran's claim is the VA opinion which found that the Veteran's 
hearing loss and tinnitus were not service-connected simply 
because the onset of these disabilities was not shown until after 
service.  

Importantly, though, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Significantly, 
the VA opinion neither considered the Veteran's history of in-
service noise exposure nor his lay statements regarding the onset 
of hearing loss and tinnitus.

Moreover, the Veteran has maintained that he noticed periodic 
declines in his hearing and tinnitus during service after periods 
of heavy jet engine noise exposure.  The Veteran is certainly 
competent to testify as to a symptom such as hearing loss which 
is non-medical in nature, however, even if he is not necessarily 
competent to render a medical diagnosis.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  In this case, the Veteran has indicated 
that he noticed a decrease in his ability to hear since service.  
He is competent to report such a symptom, and there is no reason 
to doubt the Veteran's assertions that he noticed a decrease in 
his hearing during service.  The Veteran's credible statements, 
along with the private examiner's opinion provide the necessary 
criteria to grant this claim, even given the evidence weighing 
against the claim, such as the VA opinion and evidence of normal 
hearing at discharge.  

Therefore, resolving reasonable doubt in the Veteran's favor, it 
is at least as likely as not that the Veteran's hearing loss and 
tinnitus are linked to in-service noise exposure.  The Veteran is 
therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection is 
warranted for hearing loss and tinnitus.


ORDER

Service connection for hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


